Exhibit 10.1

 

AMENDMENT NO. 2

TO

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

 

This Amendment No. 2 (the “Amendment”) to the DEVELOPMENT AND MANUFACTURING
SERVICES AGREEMENT is entered into on January 30, 2014 by and between Radius
Health Inc., a Delaware corporation, with its principal office at 201 Broadway —
6th floor, Cambridge, MA 02139, United States of America (“RADIUS”), and LONZA
Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Original Agreement”), as amended to date.  Capitalized terms in this Amendment
will have the same meanings as set forth in the Agreement, as amended to date.

 

WHEREAS, RADIUS and Manufacturer are parties to the Original Agreement; and

 

WHEREAS, RADIUS and Manufacturer are parties to Amendment No. 1, entered into on
May 19, 2011, to the Original Agreement (such Amendment No. 1 together with the
Original Agreement, the “Agreement”); and

 

WHEREAS, the Parties desire to further amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the above premises and the mutual covenants
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.                                      Amendment to Section 14.1.  The Parties
hereby agree to extend the term of the Agreement to December 31, 2015, unless
earlier terminated pursuant to Section 14 of the Agreement.  Any further
extensions of the term shall be mutually agreed by the Parties.

 

2.                                      Ratification.  All lawful actions taken
by RADIUS and Manufacturer which are consistent with the terms of the Agreement
are hereby authorized, approved and ratified, regardless of whether any such
actions were taken prior to the date of this Amendment.

 

3.                                      Remainder of Agreement.  Except as
modified by this Amendment, all other terms and provisions of the Agreement
shall remain in full force and effect in accordance with their terms.

 

4.                                      Entire Agreement.  This Amendment and
the Agreement supersede all other prior agreements, understandings,
representations and warranties, oral or written between the parties hereto in
respect of the subject matter hereof.

 

5.                                      Governing Law; Jurisdiction.  This
Amendment shall be construed, interpreted and enforced in accordance with the
internal substantive laws of the State of New York, without reference to the
choice of law doctrine of such state.

 

1

--------------------------------------------------------------------------------


 

6.                                      Counterparts; Delivery.  This Amendment
may be executed in any number of counterparts, each of which shall for all
purposes be deemed an original and all of which shall constitute the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
an original executed counterpart of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives effective as of the date first
above written.

 

 

LONZA SALES LTD

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ Sven Frie

 

By:

/s/ B.N. Harvey

 

 

 

 

 

Name:

Sven Frie

 

Name:

B.N. Harvey

 

 

 

 

 

Title:

Head of Business Dev.

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nadia Zieger

 

 

 

 

 

 

 

 

Name:

Nadi Zieger

 

 

 

 

 

 

 

 

Title:

Legal Counsel

 

 

 

 

--------------------------------------------------------------------------------